Citation Nr: 0336201	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
emotional instability reaction.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.   Entitlement to service connection for tinea corporis, 
claimed as a fungal rash.

5.  Entitlement to service connection for a duodenal ulcer.

6.  Entitlement to service connection for a nervous 
stomach/gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1958.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.

In the veteran's substantive appeal received in July 2002, he 
requested a Travel Board hearing. Subsequently, in a November 
2002 statement, the veteran withdrew his request and asked 
that his appeal be forwarded to the Board for adjudication.  
As such, his hearing request is deemed withdrawn. 38 C.F.R. 
§ 20.704(e).

The veteran's claims of entitlement to service connection for 
a duodenal ulcer, a nervous stomach/GERD, diabetes mellitus, 
hypertension, and tinea corporis are addressed in the REMAND 
portion of the instant decision.


FINDINGS OF FACT

1.  In a May 1996 rating decision, VA denied the veteran's 
claim of entitlement to service connection for emotional 
instability reaction and found that his claims of entitlement 
to service connection for hypertension and diabetes were not 
well grounded.  

3.  Evidence submitted since the May 1996 denial of the 
veteran's claims of entitlement to service connection for 
emotional instability reaction, diabetes mellitus, and 
hypertension do bear directly and substantially upon the 
specific matters under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
emotional instability reaction and found that his claims of 
entitlement to service connection for hypertension and 
diabetes were not well grounded, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§§  3.104(a), 20.302, 20.1103 (2003). 

2. The evidence received subsequent to the May 1996 rating 
decision is new and material, and the requirements to reopen 
the claims of entitlement to service connection for a 
psychiatric disorder to include emotional instability 
reaction, diabetes mellitus, and hypertension, have been met. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
emotional instability reaction, diabetes mellitus, and 
hypertension.

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.   "If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App., 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994).  

The regulations governing reopening of previously and finally 
denied claims were revised effective the date of publication 
on August 29, 2001.  These regulations redefine new and 
material evidence and the duty to assist in applications to 
reopen previously and finally denied claims.  As the instant 
claims to reopen were filed prior to August 29, 2001, the 
revised regulations specific to such claims are inapplicable 
to the instant appeals.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The May 1996 rating decision denied the veteran's claim of 
entitlement to service connection for emotional instability 
reaction on the basis that it was a congenital or 
developmental defect unrelated to service.  In addition, it 
was denied on the basis that there was no evidence of 
aggravation during the veteran's period of active duty 
service.  The veteran's claims of entitlement to service 
connection for hypertension and diabetes were denied as not 
well grounded.  The RO found that there was no record of 
treatment for either hypertension or diabetes in service. 
Notice of the decision was mailed to the veteran in June 
1996.  The veteran did not file a notice of disagreement with 
respect to these issues and as such, the matters became 
final. 38 C.F.R. § 20.302(a).

At the time of the May 1996 decision, the following evidence 
was of record: the  veteran's service medical records, which 
did not contain any evidence of hypertension or diabetes and 
indicated the veteran was discharged for emotional 
instability reaction that existed prior to service; private 
medical records from Dr. R.D.M. which indicated the veteran 
was treated for adult onset diabetes, anxiety, and 
hypertension; treatment records from Northside Hospital 
noting hypertension and diabetes; and VA outpatient treatment 
records dated in 1996 which were negative for any of the 
claimed disabilities.

Since the May 1996 final decision, additional evidence has 
been submitted and associated with the veteran's claims 
folder.  Specifically, this evidence consists of: an April 
2000 VA medical opinion which indicates the veteran's high 
blood pressure and diabetes were more likely than not to have 
been aggravated by his service diagnosed chronic anxiety 
neurosis and peptic ulcer disease; VA outpatient treatment 
records dated between 1999 and 2001, which show treatment for 
hypertension, anxiety, and diabetes mellitus; private medical 
records from Dr. A. which reveal the veteran was treated for 
hypertension, anxiety, and diabetes mellitus; a March 2001 
Stomach VA examination which diagnosed the veteran with non-
insulin dependent diabetes mellitus, hypertension, and an 
anxiety disorder; and a March 2001 Mental Disorders VA 
examination which diagnosed the veteran with generalized 
anxiety disorder, but found that it existed prior to service 
and was not exacerbated by service.   That opinion, however, 
did not address the higher burden of proof required to rebut 
the presumption of soundness under 38 U.S.C.A. § 1111.  See 
VAOPGCPREC 3-2003, July 16, 2003. 

The Board observes that there must be new and material 
evidence as to any aspect of the veteran's claim, which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The medical evidence received by VA since May 1996 
is new, in that it was not previously of record.  Moreover, 
it is relevant and probative with respect to offering a 
possible nexus between a psychiatric illness, hypertension, 
and diabetes mellitus and service.  Consequently, the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claims.    

ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claims of entitlement to service 
connection for a psychiatric disorder to include emotional 
instability reaction, hypertension, and diabetes mellitus, 
and to this extent, the appeal is granted.


REMAND

Although the veteran was notified of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) by letter in 
August 2001, that letter did not expressly relate to the 
veteran what evidence the VA would obtain and what evidence 
the veteran would be responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, he was instructed to reply within 60 days, a 
requirement which was consistent with 38 C.F.R. 
§ 3.159(b)(1).   That regulatory authority, however, has 
subsequently been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs,  345 F.3d 1334 
(Fed. Cir. 2003).  

The veteran's service medical records are unclear as to 
whether a chronic ulcer disease was present during the 
veteran's period of active duty service. 38 C.F.R. 
§ 3.309(a).   The veteran's claim of entitlement to service 
connection for a nervous stomach/GERD is also remanded for 
the following reasons. Upon VA examination in March 2001, the 
veteran was diagnosed with GERD with a small sliding hiatal 
hernia.  However, the examiner failed to provide a nexus 
opinion.  Thus, there is not sufficient medical evidence to 
make a decision on the veteran's claim.  In light of the in-
service stomach complaints, as noted above, and the current 
findings, the Board finds that an additional medical 
examination is necessary. 38 U.S.C.A. § 5103A(d).  

In support of his appeal, the veteran has submitted an April 
2000 VA medical opinion, which indicates that the findings of 
abnormal duodenal bulb in service were highly consistent with 
acid-peptic disease.  The doctor further opined that high 
blood pressure, diabetes, and chronic dermatitis were more 
likely than not related to and aggravated by anxiety neurosis 
and peptic ulcer disease.   

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, arrangements should be 
made to contact the examiner who 
conducted the March 2001 stomach 
examination.  Should he/she not be 
available, the nexus opinion should be 
obtained from a similarly qualified 
physician.  Send the claims folders to 
the examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folders in his/her examination 
report.  Please ask the examiner the 
following: (1) provide an opinion as to 
whether a small sliding hiatal hernia 
with GERD is as least as likely as not 
related to the veteran's active duty 
service; and (2) whether a duodenal ulcer 
was present during the veteran's period 
of active duty service.   Please request 
that the examiner provide complete 
rationale for any opinions expressed.

3.   The veteran should also be examined 
by a psychiatrist in order to determine 
whether he has a chronic psychiatric 
disorder which began during service or 
was aggravated by service.  The claims 
folder should be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should opine (i) whether the 
evidence clearly and unmistakably shows 
the presence of a chronic psychiatric 
disorder before the veteran entered 
military service. If it is the examiner's 
opinion that a psychiatric disorder 
clearly and unmistakably existed before 
service, then the examiner should also 
opine whether that disorder clearly and 
unmistakably was not aggravated by 
service.  

4.   Additional medical development 
should be considered if the 
psychiatrist's findings lead to the 
conclusion that the presumption of 
soundness has not been rebutted.   
 
5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



